DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application of Pertz et al. for a “self-service modular drop safes with messenger access capability” filed July 19, 2021 has been examined.  

 This application is a DIV of 17/003,120 filed August 26, 2020, now US# 11,164,412.
 This application claims priority to U.S. provisional application number 62/898,868, which is filed on September 11, 2019.

Specification
The disclosure is objected to because of the following informalities: Under cross references to related applications DIV status needs to be updated.  Serial number 17/003,120 filed on August 26, 2020 is now US# 11,164,412. 

Allowable Subject Matter
 
Claims 1-28 are allowed.

Referring to claim 1, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that:
scheduling, by the central server, to arrange a messenger to empty a drop safe placed at or near a retailer location;
receiving, by the central server, data from a mobile device of the messenger that includes an identification of the messenger and a current location of the mobile device;
verifying, by the central server, that the identified messenger is authorized to empty the drop safe;
receiving, by the central server from the mobile device, a code that uniquely identifies the drop safe;
identifying, by the central server, an identity of the drop safe based on the received code;
ascertaining, by the central server, a location of the identified drop safe;
determining, by the central server, whether the current location of the mobile device is within a predetermined distance of the ascertained location of the drop safe;
generating, by the central server, a one-time authorization code to open the drop safe if the current location of the mobile device is determined to be within the predetermined distance of the ascertained location of the drop safe;
communicating, by the central server, the generated one-time authorization code to the mobile device;
receiving, by the drop safe from the mobile device, the one-time authorization code communicated by the central server;
determining whether the received one-time authorization code corresponds to the one- time authorization code generated by the central server; and
unlocking and opening a door of the drop safe to provide access of the drop safe by the messenger, for subsequent emptying, if it is determined that the received one-time authorization code corresponds to the one-time authorization code generated by the central server.
 
Independent claim 15 recites a system and also includes similar features to those of recited within independent claim 1 although different in scope from claim 1; therefore, independent claim 15 is also allowed at least for the same reasons discussed above.

Claims 2-14 and 16-28 depend either directly or indirectly upon independent claims 1 and 15; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is (571)272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/NAM V NGUYEN/
Primary Examiner, Art Unit 2684